Citation Nr: 0125812	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to reimbursement for payment of unauthorized 
medical expenses incurred in December 1999.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Medical Center in Kansas City, 
Missouri (VAMC), which denied the veteran's claim for payment 
of unauthorized medical expenses.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran received unauthorized private medical care 
from December 12, 1999, to December 19, 1999.

3.  The veteran is not service-connected for any disability.

4.  The effective date of 38 U.S.C.A. § 1725 (West Supp 2001) 
is May 29, 2000.  


CONCLUSION OF LAW

The veteran's claim for reimbursement of unauthorized medical 
expenses incurred in December 1999 is without legal merit.  
38 U.S.C.A. §§ 1725, 1728 (West 1991 & Supp. 2001); 38 C.F.R. 
17.80 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that a July 2000 Statement of 
the Case notified the veteran of the evidence required for 
reimbursement of the unauthorized medical expenses.  The 
veteran was provided the opportunity to testify before the 
undersigned Board member in July 2001.  At that time, there 
was some question about whether obtaining additional medial 
evidence was necessary.  Subsequently, however, the Board has 
had an opportunity to review the record in light of the 
controlling law.  Because the law dictates the outcome of 
this matter in view of the undisputed facts of this case, and 
because the additional records bearing on treatment proximate 
to the December 1999 can not possibly support a favorable 
outcome under the law, there is no reasonable possibility 
that obtaining these additional records could substantiate 
the claim. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  As the RO has adequately developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

The record contains billing statements from the private O. 
Medical Center documenting that the veteran underwent 
inpatient cardiac treatment from December 12 - 19, 1999, 
costing nearly $34,000.  In correspondence submitted to VA, 
as well as during his July 2001 hearing, the veteran has 
maintained that he sought the private medical treatment for a 
heart attack and that it was an emergency situation.  The 
veteran explained that by December 1999 he had already 
experienced one heart attack.  In essence, he believed that 
to wait for an ambulance for the 45 minute drive to the 
nearest VAMC was unfeasible and would result in his death.  

According to 38 U.S.C.A. § 1728, payment or reimbursement of 
unauthorized medical expenses may only be made if certain, 
very specific criteria are met.  It must primarily be shown 
that the treatment was either for a service-connected 
disability, for a condition that is aggravating a service-
connected disability, or that the veteran is in receipt of a 
total rating by reason of a service-connected disability.  
Failure to satisfy at least one of these criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private hospital.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.80.  
There is no dispute in this matter that the condition 
occasioning treatment in December was or should have been a 
service-connected disability, was a condition that 
aggravating a service-connected disability, or that the 
veteran is in receipt of a total rating by reason of a 
service-connected disability. 

Additionally, the Millennium Health Care and Benefits Act, 
Public Law 106-117, provides additional general authority for 
the reimbursement of additional non-VA emergency treatment.  
See 38 U.S.C.A. § 1725; Pub. L. 106-117, Title I, Subtitle B, 
§ 111, 113 Stat. 1556 (1999).  Section 1725 provides that VA 
may reimburse a veteran for the reasonable value of emergency 
treatment furnished the veteran in a non-Department facility 
if the veteran is enrolled in the health care system 
established under 38 U.S.C.A. § 1705(a); received care under 
this chapter within the 24-month period preceding the 
furnishing of such emergency treatment; and is personally 
liable for the emergency treatment furnished the veteran in a 
non-Department facility.  The veteran is personally liable 
for emergency treatment furnished to him or her in a non-
Department facility if the veteran is financially liable to 
the provider of emergency treatment for that treatment and 
has no entitlement to care or services under a health-plan 
contract; has no other contractual or legal recourse against 
a third party that would, in whole or in part, extinguish 
such liability to the provider; and is not eligible for 
reimbursement for medical care or services under section 1728 
of this title.  38 U.S.C.A. § 1725(a) & (b).  

The term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The Veterans Millenium Health Care and Benefits Act was 
enacted November 30, 1999.  It took effect 180 days after the 
date of enactment.  Pub. L. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556.  The Board notes that such date is May 
29, 2000.  No provision is made for reimbursement of 
unauthorized expenses incurred prior to May 29, 2000.  
Similarly, a VA interim final rule implementing the provision 
of The Veterans Millenium Health Care and Benefits Act 
provides that its effective date is May 29, 2000.  The rule 
provides that because May 29, 2000, is the effective date of 
38 U.S.C. § 1725, VA would make retroactive payments or 
reimbursements, as appropriate, for qualifying emergency care 
furnished on or after that date (italics added).  66 Fed. 
Reg. 36,467 (2001).  

Applying the foregoing to the facts of the veteran's case, 
the Board concludes that entitlement to reimbursement for 
unauthorized medical expenses incurred in December 1999 is 
not warranted under the law.  First, the provisions of the 
relevant law in effect in December 1999 simply prohibit such 
reimbursement, as the veteran is not service-connected for 
any disability.  38 U.S.C.A. § 1728.  

Second, section 1725, which expands the pool of veterans 
eligible for reimbursement, became effective after the 
veteran received his treatment in December 1999.  Generally, 
when the laws or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary, or if the law permits 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  In this 
case, however, Congress provided section 1725 with an 
explicit effective date of May 29, 2000, preventing 
retroactive application prior to that date.  Likewise, the 
Secretary had set an effective date for the implementing 
regulations that clearly do not permit their retroactive 
application to the facts of this case.  Revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2000); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998). 

The Board also recognizes that at the July 2001 hearing the 
veteran submitted private medical records from his December 
1999 hospital treatment, as well as two VA appointment cards 
showing various dates from 1999 to 2001.  These records were 
received more than 90 days after the September 2000 
certification of the veteran's appeal to the Board, and were 
not accompanied by a waiver of initial adjudication by the 
agency of original jurisdiction.  38 C.F.R. § 20.1304(b) & 
(c)(2001).  Nevertheless, the Board concludes that 
adjudication of the claim by the Board at this time is 
proper.  The additional private medical records are 
cumulative and merely duplicate the critical facts that have 
been shown already - that the veteran received private 
inpatient cardiac treatment in December 1999.  Neither these 
records nor the VA appointment cards are relevant to the 
critical issues in this case, which are whether the veteran 
was service-connected in December 1999 and thereby eligible 
under section 1728, and the effective date of 38 U.S.C.A. 
§ 1725.  Id. 

As a last matter, the Board recognizes that the rule set 
forth at 66 Fed. Reg. 36,467 is an interim final rule.  The 
veteran may submit another claim for reimbursement of the 
unauthorized medical costs incurred in December 1999 if VA 
issues a final rule with a more favorable effective date.

Nothing is this determination is intended to cast doubt on 
the veteran's good faith belief that he should receive 
reimbursement for the medical expenses in question.  Nor is 
the Board without sympathy for the veteran's situation.  In 
light of the above, however, the Board must conclude that the 
veteran is not entitled to reimbursement of unauthorized 
medical expenses incurred in December 1999 as a matter of 
law.  Where the law and not the evidence is dispositive, the 
claim should be denied or the appeal terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  
Therefore, the veteran's claim is denied as lacking legal 
merit.


ORDER

Entitlement to reimbursement for payment of unauthorized 
medical expenses incurred in December 1999 is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

